Case 3:19-cv-02201-DMS-JLB Document 46 Filed 09/16/21 PageID.754 Page 1 of 4




1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA

 9    BRIAN HOLLINS,                               Case No. 19-cv-2201 DMS (JLB)
10
                   Plaintiff,                      ORDER DENYING PLAINTIFF’S
11                                                 MOTION TO RE-TAX COSTS
12          v.

13    ROBERT WILKIE, Secretary,
14    Department of Veterans Affairs,

15                 Defendant.
16
17          Pending before the Court is Plaintiff Brian Hollins’ Motion to Re-Tax Costs.
18   Defendant Robert Wilkie filed a response in opposition to the motion, and Plaintiff
19   filed a reply. For the reasons set forth below, Defendant’s Motion is denied.
20                                            I.
21                                   BACKGROUND
22          On November 19, 2019, Plaintiff brought a lawsuit against the VA alleging
23   several causes of action arising under the Rehabilitation Act and Title VII of the
24   Civil Rights Act. (ECF No. 1; see also ECF No. 8.) Defendant filed a Motion for
25   Summary Judgment on January 23, 2021. (ECF No. 26.) On May 12, 2021, the
26   Court granted Defendant’s motion and entered judgment in the case. (ECF Nos. 33–
27   34.)
28   ///

                                             –1–
Case 3:19-cv-02201-DMS-JLB Document 46 Filed 09/16/21 PageID.755 Page 2 of 4




1          On May 26, 2021, Defendant filed a Bill of Costs and a Memorandum of
 2   Costs. (ECF Nos. 35–36.) Plaintiff filed an objection to the Bill of Costs. (ECF
 3   No. 39.) Defendant filed a reply. (ECF No. 40.) The Clerk of Court taxed costs on
 4   July 13, 2021. (ECF No. 41.) On July 20, 2021, Plaintiff filed his Motion to Re-
 5   Tax Costs. (ECF No. 42.) Defendant filed briefing in opposition, and Plaintiff filed
 6   a reply. (ECF Nos. 43–44.) The matter is fully briefed and submitted.
 7                                             II.
 8                                   LEGAL STANDARD
 9         Federal Rule of Civil Procedure 54(d)(1) states: “Unless a federal statute,
10   these rules, or a court order provides otherwise, costs—other than attorney’s fees—
11   should be allowed to the prevailing party.” “Rule 54(d) creates a presumption in
12   favor of awarding costs to prevailing parties, and it is incumbent upon the losing
13   party to demonstrate why the costs should not be awarded.” Stanley v. Univ. of S.
14   Cal., 178 F.3d 1069, 1079 (9th Cir.1999); see also Marx v. Gen. Revenue Corp., 568
15   U.S. 371, 377 (2013) (“Rule 54(d)(1) codifies a venerable presumption that
16   prevailing parties are entitled to costs.”).     Civil Local Rule 54.1(a) similarly
17   provides: “Unless otherwise ordered by the Court, or stipulated by the parties, the
18   prevailing party is entitled to costs.”
19         “[A] district court need not give affirmative reasons for awarding costs;
20   instead, it need only find that the reasons for denying costs are not sufficiently
21   persuasive to overcome the presumption in favor of an award.” Save Our Valley v.
22   Sound Transit, 335 F.3d 932, 945 (9th Cir. 2003). “The presumption itself provides
23   all the reason a court needs for awarding costs, and when a district court states no
24   reason for awarding costs, [the Ninth Circuit] will assume it acted based on that
25   presumption.” Id. However, the presumption is only overcome “in the rare occasion
26   where severe injustice will result from an award of costs.” Id. In such cases, “[a]
27   district court must ‘specify reasons’ for its refusal to award costs.” Ass'n of Mexican-
28   American Educators v. California, 231 F.3d 572, 591 (9th Cir. 2000) (en banc)

                                               –2–
Case 3:19-cv-02201-DMS-JLB Document 46 Filed 09/16/21 PageID.756 Page 3 of 4




1    (citing Subscription Television, Inc. v. Southern Cal. Theatre Owners Ass'n, 576
 2   F.2d 230, 234 (9th Cir.1978)).
 3                                             III.
 4                                      DISCUSSION
 5          In this case, Defendant requested costs totaling $7,720.78. (ECF Nos. 35–
 6   36.) The Clerk of Court taxed costs totaling $7,580.78. (ECF No 41.) Plaintiff
 7   argues that these costs should be reduced to $2,034.50. (ECF No 42-1 at 2.)
 8   Specifically, he challenges three categories of costs: (1) costs arising from
 9   Defendant’s subpoenas duces tecum, (2) the cost of transcript copies from the
10   depositions of Carmen Concepcion and Shaun Wilkins, and (3) “Realtime”
11   transcription costs from the deposition of Plaintiff Brian Hollins. (Id. at 2–7.) The
12   Court will address each challenge in turn.
13         First, Plaintiff argues the $3,657.63 in costs associated with Defendant’s
14   document subpoenas to various doctors and medical facilities in this case should be
15   reduced to $135.80. (Id. at 3.) Plaintiff further reasons that Defendant’s costs in this
16   area are not taxable because Local Civil Rule 54.1(b)(1) provides for the taxing of
17   costs for “subpoenas” rather than “subpoenas duces tecum.” The Court is not
18   persuaded. Under the Local Rules, “[c]osts for service of subpoenas are taxable as
19   well as service of summonses and complaints.” CivLR 54.1(b)(1). Subpoena is a
20   general category, which encompasses various specific writs such as the subpoena ad
21   testificandum and the subpoena duces tecum.            See Subpoena, Black’s Law
22   Dictionary (11th ed. 2019). As such, the Court construes the language in the
23   applicable rule to apply to document subpoenas like the ones at issue here. The
24   Court will not retax the subpoena costs.1
25   ///
26
     1
27     Plaintiff further argues that the document subpoena costs should be reduced
     because the medical records requested were “completely unnecessary to the case.”
28   (ECF No. 42-1 at 3.) However, Plaintiff put his medical history at issue when he
     brought a claim for disability discrimination against his employer.
                                               –3–
Case 3:19-cv-02201-DMS-JLB Document 46 Filed 09/16/21 PageID.757 Page 4 of 4




1             Second, Plaintiff requests that the Court reduce the costs awarded to
 2   Defendant for copies of the depositions of Ms. Carmen Concepcion and Mr. Shaun
 3   Wilkins from $669.25 to zero. (ECF No. 42-1 at 6.) Plaintiff argues Defendant is
 4   not entitled to these costs because Defendant did not intend to use the deposition at
 5   trial.   Civil Local Rule 54.1(b)(3)(a) provides that “Depositions need not be
 6   introduced in evidence or used at trial to be taxable so long as at the time it was taken
 7   it could reasonably be expected that the deposition would be used for trial
 8   preparation, rather than mere discovery.”         The Court finds that it would be
 9   reasonable to expect Defendant would use the deposition transcripts of these two
10   key witnesses for trial preparation. Accordingly, the Court declines to reduce the
11   costs associated with the preparation of the transcript copies.
12            Third, Plaintiff asks the Court to deny the $739.75 cost of the “Realtime”
13   transcription of Plaintiff Brian Hollins’ deposition. (ECF No. 42-1 at 7.) Plaintiff
14   argues this cost is unsupported by any local rule. However, Civil Local Rule
15   54.1(b)(3) provides for the awarding of “[c]osts in connection with taking
16   depositions.” The Rule then provides a list of allowable costs associated with
17   depositions, but nothing in the language of rule indicates that it is an exclusive list.
18   The Court therefore finds “Realtime” transcription costs allowable under the Local
19   Rules and declines to reduce or eliminate the award associated with such
20   transcription in this case.
21                                             IV.
22                                      CONCLUSION
23            For the foregoing reasons, the Court denies Defendant’s Motion to Re-Tax
24   Costs.
25            IT IS SO ORDERED.
26   Dated: September 16, 2021                    ____________________________
27                                                Hon. Dana M. Sabraw
                                                  United States Chief District Judge
28


                                                –4–
